Citation Nr: 1037954	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a special monthly pension for housebound status. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to August 
1956. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days 
during a period of war,
 
2.  The Veteran was born in March 1935 and is older than 65 years 
of age. 

3.  The Veteran is not housebound and does not have a disability 
rated as permanent and total.  The Veteran has non-service-
connected disabilities independently rated at 60 percent or more.    


CONCLUSION OF LAW

The criteria for special monthly pension for housebound status 
have been met.  38 U.S.C.A. §§ 1502, 1513, 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.274, 3.351 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed. 

A pension is payable to veterans of a period of war because of 
non-service-connected disability or age.  The basic entitlement 
exists if the veteran: (1) served in the active military, naval 
or air service for ninety (90) days or more during the period of 
war; (2) is permanently and totally disabled from non-service-
connected disability not due to his own willful misconduct, or is 
65 years of age or older; and (3) meets the specified net worth 
requirements and does not have an annual income in excess of the 
applicable maximum annual pension rate.  38 U.S.C.A. § 1513, 
1521; 38 C.F.R. § 3.3, 3.23, 3.274

Special monthly pension under 38 U.S.C.A. § 1521(e) is generally 
warranted if, in addition to having a single permanent disability 
rated 100 percent disabling under the VA Schedule for Rating 
Disabilities (not including ratings based upon unemployability 
under 38 C.F.R. § 4.17), the veteran: (1) has additional 
disability or disabilities independently ratable at 60 percent or 
more, separate and distinct from the permanent disability rated 
as 100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is permanently housebound by 
reason of disability or disabilities.  This requirement is met 
when the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the ward 
or clinical area and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.351(d).

A veteran is entitled to special monthly pension based on 
housebound status if he or she is 65 years of age or older, meets 
the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days 
of wartime service), and possesses a minimum disability rating of 
60 percent or is considered permanently housebound as defined 
under 38 U.S.C.A. § 1502(c).  38 U.S.C.A. § 1513; Hartness v. 
Nicholson, 20 Vet. App. 216, 220 (2006).  In this respect, for 
housebound benefits, the requirement under section 1521(e) that 
the veteran have a disability rated as permanent and total (100 
percent) is excluded if he or she is 65 or older.  Hartness, 20 
Vet. App. at 221.

If a veteran is eligible for a pension under both §§ 1521 and 
1513, the pension shall be paid only under § 1521.  38 U.S.C.A. 
§ 1513 (b).  If a veteran was previously awarded a pension under 
the disability provisions of § 1521 prior to age 65 and was now 
over age 65, VA applied the provisions of § 1521 that required a 
permanent and total disability.  See Veterans Benefits 
Administration Fast Letter 6-28 (Dec. 22, 2006).  However, the 
Court of Appeals for Veterans Claims (Court) interpreted the 
statutes in light of its decision in Hartness and held that 
veterans in receipt of a § 1521 pension before age 65 are not 
required to have a single permanent disability rated at 100 
percent in order to receive increased pension under § 1521(e) 
after reaching age 65, as long as the remaining requirements of § 
1521(e) are met.  Chandler v. Shinseki, 24 Vet.App. 23 (2010)(en 
banc).                   

Service personnel records showed that the Veteran was born in 
March 1935 and served on active duty for greater than 90 days 
during the Korean Conflict.  Therefore, the Veteran is older than 
65 years of age and meets the applicable service requirements.  

For pension purposes, a person is considered permanently and 
totally disabled if determined to be disabled by the Commissioner 
of Social Security and other criteria not applicable in this 
case.  38 U.S.C.A. § 1502 (West 2002).  The Social Security 
Administration granted disability benefits for the Veteran 
effective in July 1992.   In January 1993, the RO granted a non-
service-connected pension under § 1521, effective that date.  
Compensation was paid to the Veteran subject to income 
limitations until 1999 when his income minus excludable expenses 
exceeded the maximum pension rate.  

The RO received the Veteran's claim for special monthly pension 
for housebound status in February 2007.   The Veteran underwent a 
comprehensive VA medical examination in June 2007.  The examiner 
noted that the Veteran lives at home and is not substantially 
confined to his residence.  The RO determined that the Veteran 
had ten non-service-connected disabilities with a combined rating 
of 80 percent.  The most severe disability was rated as 20 
percent disabling.  Although the Veteran does not have a single 
disability rated as total, he has independently rated 
disabilities of 60 percent or more.  

Therefore, as the Veteran meets the applicable service 
requirements, is older than 65 years of age, and has 
independently rated disabilities of 60 percent or more, the 
Veteran is eligible for a special monthly pension for housebound 
status, subject to income limitations.  

The Board intimates no decision regarding payment of compensation 
as the RO has not evaluated the Veteran's income less excludable 
expenses relevant to the maximum pension rate for housebound 
status with dependents.  


ORDER

Special monthly pension for housebound status is granted, subject 
to income limitations.  



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


